Citation Nr: 0008431	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to special monthly compensation based on loss 
of use of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
service connection for a right shoulder disability, including 
as secondary to his service-connected left shoulder 
disability, special monthly compensation (SMC) based on loss 
of use of the left hand and a total rating based on 
individual unemployability.  The RO also denied a rating in 
excess of 40 percent for service-connected ankylosis of the 
scapulohumeral articulation (left shoulder fusion), minor 
side.  In a subsequent rating decision in May 1998, the RO 
increased the veteran's evaluation for status post failed 
left shoulder arthroplasty to 70 percent disabling under 
Diagnostic Code 5202 and granted his claim for a total rating 
based on individual unemployability.  As 70 percent is the 
maximum rating allowable under Diagnostic Code 5202 and he 
was granted a total compensation rating, these issues are no 
longer before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a right shoulder 
disability.

2.  Remaining function of the left hand is greater than that 
which would be provided by an amputation stump at the site of 
election below the elbow with use of a suitable prosthesis.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right 
shoulder disability, to include as secondary to a service-
connected left shoulder disability, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  SMC based on loss of use of the left hand is not 
warranted.  38 U.S.C.A. §§ 1114(k), 5107 (West 1991); 
38 C.F.R. §§ 3.350(a), 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are devoid of 
complaints or findings related to the right shoulder.  In 
regard to the left shoulder, they show that the veteran 
injured his left shoulder in May 1967 in a football game at 
which time his left shoulder popped out of place and then 
promptly popped back into place.  

In November 1968 the veteran was hospitalized with complaints 
of chronic pain in the left shoulder of one year duration.  
He underwent an arthroplasty, left glenohumeral joint (Putti-
Platt), and was given a final diagnosis of recurrent 
subluxation, left shoulder.  

In July 1969 the veteran underwent arthrotomy, left shoulder 
with removal tear glenoid labium, principal, and tenodesis, 
long head of biceps, left.  

The veteran's July 1969 separation examination report notes 
that he had chronic subluxation that had been diagnosed in 
April 1969 and was well healed.

In a December 1969 rating decision the RO granted service 
connection for residuals of injury to the left shoulder and 
surgery and assigned a 20 percent evaluation.

VA treatment records in October and November 1990 reflect the 
veteran's complaints of left shoulder pain.

In April 1993 the veteran underwent left shoulder arthrodesis 
(fusion) at a VA medical facility.  He was diagnosed at 
discharge as having degenerative joint disease, left 
shoulder.

In statements dated in August and October 1993, a VA 
orthopedic surgeon stated that the veteran was unable to move 
his left shoulder due to it being fused, but would be able to 
use his hands for normal purposes.

In a November 1993 rating decision the RO increased the 
veteran's evaluation for fusion of the left shoulder to 40 
percent disabling.

A January 1994 VA consultation report shows that the veteran 
fractured his left humerus just below the arthrodesis in a 
mugging.  He was initially placed in a splint which did not 
work, and was subsequently placed in an abduction fracture 
brace. 

In a February 1994 statement, a VA orthopedic surgeon noted 
that the veteran had been able to perform his duties as a 
mail handler until January 1993 when he pulled his left 
shoulder out of joint while lifting a particularly heavy sack 
of mail.  He said that this incident aggravated and worsened 
his pre-existing condition requiring a left shoulder fusion.  
He said that due to the fusion of the veteran's left shoulder 
in one fixed position, the veteran was unable to lift parcels 
or other items as a mail-handler permanently after October 
1993.  He also said that the veteran would be able to use his 
hands for normal purposes, but was unable to move the 
shoulder.

The veteran was admitted to a VA medical facility in March 
1995 where he underwent interculary resection and modified 
intramedullary nailing with a custom implant of the left 
humerus.  His postoperative diagnoses included status post 
left shoulder fusion and multiple proximal humeral fractures.

An August 1995 VA progress note shows that the veteran was 
seen for a loose left humeral prosthesis.  He was given 
options that included replacing the loose prosthesis, 
removing the prostheses leaving a flail arm, or doing nothing 
and treating it symptomatically.

An October 1995 VA discharge summary shows that the left 
humeral prosthesis had been removed due to a failed left 
humeral prosthesis.  The summary also shows that the veteran 
understood that he would be left with a flail arm.

In November 1995 a request was made to VA prosthetic services 
for a shoulder immobilizer for the veteran due to a flail 
left arm.

The claims file contains April 1996 records from the Social 
Security Administration awarding the veteran disability 
insurance benefits as of January 1993 due to status post 
multiple shoulder surgeries with related pain.

At a Central Office hearing in September 1996, the veteran 
raised claims of service connection for a right shoulder 
disability as secondary to his service-connected left 
shoulder disability.  In regard to a right shoulder 
disability, the veteran testified that he was "losing [his] 
right arm" and had undergone surgery for the right shoulder 
in 1976.  He said that in regard to his left hand, he could 
move his fingers, but could not lift anything.  He said he 
had no control of a pen or pencil in his left hand.

In December 1996 the veteran was seen at a VA orthopedic 
clinic complaining of "knots" in his left arm around the 
humeral resection site.  He also complained of pain of the 
triceps.

In January 1997 the RO received a statement from the veteran 
stating that he was losing the use of his right arm due to 
overuse caused by loss of use of the left arm.

In an April 1997 rating decision, the RO denied the veteran's 
claim of service connection for a right shoulder disability 
as secondary to his service-connected left shoulder 
disability and for special monthly compensation due to loss 
of the use of the left hand.  The RO also denied the 
veteran's claim for a rating in excess of 40 percent for left 
shoulder fusion and for a total rating based on individual 
unemployability.

In a June 1997 Notice of Disagreement, the veteran said that 
his evaluation for ankylosis of the left shoulder appeared to 
be inaccurate considering the loss of the head of his humerus 
bone.

In an August 1997 letter, E. Alan Ward, M.D., stated that the 
veteran had undergone a vascularized fibular graft of the 
left arm in July 1997 "as a last ditch attempt to salvage 
his hand and arm."  He said that without it the veteran 
would be left with either a flail arm or face amputation of 
his arm at the shoulder level.  He said that the procedure 
was designed to salvage his hand and upper extremity.  He 
also said that the veteran may need 12 to 18 months to 
recover from the surgery and may require additional surgeries 
in the future.  

The veteran was evaluated by VA in December 1997 for purposes 
of determining residuals of the harvesting of the free 
fibular graft from the left leg.  The examiner noted that all 
totaled, the veteran had had eight surgeries.  He gave an 
impression of status post degenerative arthritis secondary to 
rotator cuff arthropathy of the left shoulder with subsequent 
failed fusion, converted to arthroplasty which also failed 
converted to effusion with avascularized fibula.

In a January 1998 letter, Dr. Ward said that the veteran was 
under his care for a nonunion of the left humerus that had 
been treated with a vascularized fibular graft.  He said that 
the veteran was scheduled to undergo a flexor hallucis longus 
lengthening in the near future.

On file is a January 1998 letter to the veteran from a 
private orthopedic clinic advising him that he was scheduled 
for surgery on February 5, 1998.

At a personal hearing held at the RO in May 1998, the veteran 
testified that because he had no use of his left shoulder he 
was overworking his right shoulder and that this shoulder was 
"sleeping" and "popping out of joint."  He said that he 
experienced severe pain whenever it slipped out of joint.  He 
said that he underwent right shoulder surgery in 1972 which 
was not service-connected, and he thought that it was either 
scar tissue or another rotator cuff tear.  He said that the 
joint would pop back into place on its own without having to 
go to the doctor.  He said that he had no use of the left 
hand or arm.  He said that he had been told by a doctor that 
he had total loss of use of the left hand.  He said that he 
had a "C and L" in December and that Dr. Bender came over 
and "wrote it up with the loss of left hand and left arm 
with the ... plate that they inserted in my arm."  He said 
that his condition worsened after they took the bone out of 
his leg and inserted it in his arm.

In a May 1998 rating decision the RO increased the veteran's 
evaluation for status post failed left shoulder arthroplasty 
to 70 percent disabling and granted a total rating based on 
individual unemployability.  The RO continued to deny the 
veteran's claim for special monthly compensation due to loss 
of use of the left hand.  

At a VA orthopedic examination in September 1998, the veteran 
expressed his concern that he was losing the use of his left 
hand.  He said that he had no strength and had decreased 
sensation along the ring and long fingers of that hand.  He 
said that his left hand had a constant dull toothache-like 
pain which was relieved by Percocet.  He reported fracturing 
his left wrist when he fell on an outstretched hand and was 
treated for about six weeks in a short-arm cast.  On 
examination the veteran had active range of motion of the 
left wrist with dorsiflexion of 15 degrees, volar flexion of 
30 degrees, ulnar deviation of 10 degrees and radial 
deviation of 15 degrees.  Passive range of motion included 
dorsiflexion of 30 degrees, volar flexion of 60 degrees, 
ulnar deviation of 15 degrees, and radial deviation of 20 
degrees.  The veteran's grip strength in his left hand was 
about 4/5 compared to 5/5 strength in the right hand.  He had 
decreased sensation in all fingers subjectively and all 
fingertips.  He had a negative nerve compression test and a 
negative Phalen's and Tinel's signs.  The examiner provided 
an impression that the veteran may have sustained nerve 
injury secondary to his multiple surgeries which had caused 
diminished strength and sensation.  He said that he ordered 
X-rays of the wrist to evaluate for his previous wrist 
fracture and to assess for alignment.  He said that if 
further work-up was necessary, nerve conduction studies and 
an electromyogram would be warranted.

In an October 1998 Supplemental Statement of the Case (SSOC) 
the RO continued to deny the veteran's claim for special 
monthly compensation based on the loss of use of the left 
hand and for service connection for a right shoulder 
disability.

In an October 1998 statement, the veteran said that he did 
not receive an adequate examination of his left hand and arm.

II.  Legal Analysis

Service Connection for a Right Shoulder Disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  Service 
connection may also be established where it is shown that the 
disability for which the claim is made was chronically 
worsened due to service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  VA's duty to assist the veteran in 
developing the pertinent facts of his claim does not arise 
until after he has met his initial burden of submitting a 
well grounded claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). Evidence submitted 
in support of the claim is presumed to be true for purposes 
of determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran contends that his right shoulder problems are a 
result of overusing the right upper extremity by compensating 
for the loss of use of his upper left extremity.  He 
testified in May 1998 that his right shoulder problems 
consist of "sleeping", "popping out of joint" and 
"pain".  He also testified that he underwent right shoulder 
surgery in 1972 that was not service-connected.  

The veteran's contentions and testimony as to having a right 
shoulder disability due to his service-connected left 
shoulder disability have been considered.  However, he has 
not presented any competent evidence of a current right 
shoulder disability, nor has he submitted competent medical 
evidence of a nexus between a right shoulder disability and 
his service-connected left shoulder disability.  This 
evidence is necessary to well ground his claim.  Anderson v. 
West, 12 Vet. App. 491, 496 (1999).  The veteran's own belief 
that he has a right shoulder disability as a result of his 
service-connected left shoulder disability does not 
constitute competent evidence sufficient to well ground his 
claim since, as a layman, he is not competent to opine as to 
medical matters.  Espiritu v. Derwinski,2 Vet. App. 492 
(1992); Grottveit v Brown, 5 Vet. App. 91, 93 (1993); 
Anderson, supra. 

Similarly, the veteran's claim is also implausible on a 
direct basis because of the lack of medical evidence of a 
current right shoulder disability and of a medical opinion 
linking such a disability to service.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Caluza, supra.  This is particularly so when 
considering that the veteran's service medical records are 
devoid of any complaints or treatment pertaining to the right 
shoulder.  Such medical evidence is crucial in well grounding 
this service connection claim and in its absence, the claim 
cannot be considered plausible.  Id.

Without a plausible claim, VA is prevented by statute and the 
law from further developing the claim and/or conducting a 
merit review.  38 U.S.C.A. § 5107(a); Epps, supra.  

Where, as here, the veteran's application was not incomplete 
and VA was not on notice of the existence of any additional 
evidence which would have made the claim plausible, there was 
no duty to assist the veteran under 38 U.S.C.A. § 5107(a) in 
developing a well-grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Epps, supra.  As previously mentioned, the 
veteran testified at the May 1998 hearing that he underwent 
surgery on his right shoulder in 1972 which was not service-
connected.  Although these surgical records on not on file, 
there is no indication that such records would produce the 
missing medical evidence of a current right shoulder 
disability or of the requisite medical nexus evidence.  
Therefore, VA has not been put on notice of additional 
evidence that could well ground this claim.  Id.

Inasmuch as the veteran has not submitted medical evidence of 
a current right shoulder disability or medical evidence 
linking such a disability to service or to the veteran's 
service-connected left shoulder disability, his claim of 
service connection for a right shoulder disability is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Epps, supra.

Entitlement to Special Monthly Compensation for Loss of Use 
of the Left Hand

As a preliminary matter, the Board finds that the veteran's 
claim of special monthly compensation for the loss of use of 
the left hand is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this respect, the veteran submitted a statement in 
December 1998 stating that the examination that he had for 
the loss of use of his left hand and arm was inadequate.  
However, he did not provide any details as to the purported 
inadequacies regarding the examination and none can be 
detected from the examination report.  Accordingly, since the 
examination report contains adequate findings in regard to 
the veteran's left hand function, and since there is no 
reason to doubt the credibility of these findings, the report 
is deemed to be adequate for purposes of appellate review.

Special monthly compensation is payable for anatomical loss 
or loss of use of one hand.  38 U.S.C.A. § 1114(k) (West 
1991); 38 C.F.R. § 3.350(a) (1999).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, and whether the acts of 
grasping, manipulation, etc. could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63 (1999).  

At a Central Office hearing in September 1996, the veteran 
testified that he was able to move his fingers, but could not 
lift anything with the left hand and had no control of a pen 
or pencil in that hand.  He later testified at a May 1998 
hearing that he had no use of the left hand.  Later, at a 
September 1998 VA examination the veteran demonstrated some 
active range of motion in the left hand. More specifically, 
he demonstrated dorsiflexion to 15 degrees, volar flexion to 
30 degrees, ulnar deviation to 10 degrees and radial 
deviation to 15 degrees.  While wrist dorsiflexion and ulnar 
deviation represent a significant limitation of motion, 
palmar flexion and radial deviation represent reasonable 
motion in these directions.  See 38 C.F.R. § 4.71, Plate I 
(1999).  The veteran also demonstrated grip strength of 4/5 
in his left hand (compared to 5/5 in the right hand) and was 
given an impression of diminished strength and sensation.  
Although these findings show that the veteran's hand function 
is impaired, the retained function that he has in his left 
hand, particularly his grip strength of 4/5, is far greater 
than that which would be served by an amputation stump at the 
site of election below the elbow with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63.  Thus, it cannot be 
held that the veteran has loss of use of the hand for 
purposes of special monthly compensation.  For the reasons 
given above, the evidence is not in relative equipoise 
regarding the issue of SMC for loss of use of the left hand.  
Consequently, the benefit of the doubt doctrine is not for 
application on this issue.  38 U.S.C.A. § 5107(b) (West 
1991).  



ORDER

Service connection for a right shoulder disability is denied 
as not well grounded.

Special monthly compensation for loss of use of the left hand 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 


- 12 -


